UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 ANTHONY JAWORSKI,

           Plaintiff,

      v.                                                   Civil Action No. 13-395 (CKK)

 UNITED STATES TREASURY,

           Defendant.



                                 MEMORANDUM OPINION
                                   (November 20, 2013)

       On October 28, 2013, the Defendant filed a [20] Motion to Dismiss for Lack of Prosecution

(“Motion to Dismiss”). The same day, this Court issued an Order to the Plaintiff, warning him that

if he failed to file a response to the Defendant’s Motion to Dismiss before November 14, 2013, the

Court would treat the Motion to Dismiss as conceded and dismiss the case. See Order (Oct. 28,

2013), ECF No. [21]. As of the date of this Order, the public docket reflects that the Plaintiff has

not filed a response to the Defendant’s Motion to Dismiss. Accordingly, it is, this 20th day of

November, 2013, hereby

       ORDERED that Defendant’s Motion to Dismiss is GRANTED

       SO ORDERED.
                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge